PER CURIAM.
This is an appeal from that portion of a final decree in a divorce case which awarded custody of the parties’ four-year-old son to the father. The only question which was raised for our consideration by the appellant was the sufficiency of the evidence supporting the Chancellor’s award of custody.
A careful review of the record on appeal, the briefs, and arguments herein indicates that there was sufficient competent evidence presented to the Chancellor to uphold the granting of custody to the.father. A party seeking to reverse a custody order has the burden of establishing that it is unreasonable or that the Chancellor abused his discretion in determining the matter. Dworkis v. Dworkis, (Fla.App.3d 1959) 111 So.2d 70, 72 A.L.R.2d 1189; Borden v. Borden, (Fla.App.3d 1966) 193 So.2d 15.
Affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.